Citation Nr: 0529727	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected pelvic inflammatory disease.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to November 
1975.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an April 2004 decision, the Board denied entitlement to an 
increased (compensable) disability evaluation for service-
connected pelvic inflammatory disease.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

While the case was pending before the Court, in June 2005, 
the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a June 2005 Order, the Court 
granted the motion, and remanded the matter for 
readjudication consistent with the June 2005 Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In June 2001, the Board remanded this matter for further 
development, to include affording the veteran a VA 
gynecologic examination.  A VA gynecologic examination was 
conducted in May 2003.  According to the June 2005 Joint 
Motion for Remand, the May 2003 VA examiner failed to provide 
a medical opinion as to whether the veteran's symptoms of 
pelvic inflammatory disease require continuous treatment, and 
if so, whether such symptoms are adequately controlled by 
treatment.  Thus, the Board's April 2004 denial was 
inappropriate based on the absence of evidence showing 
continuous treatment.  This matter, therefore, is remanded to 
afford the veteran another VA gynecologic examination.  Based 
on the fact that the previous VA examination was conducted 
over two years ago, the Board finds that a new gynecologic 
examination is in order.

The Joint Remand also provided that the veteran be advised of 
the need for a complete examination and of the consequences 
of any failure to cooperate in the examination.  In this 
regard, the Board hereby advised the veteran that by 
regulation, when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
gynecologic examination, to include all 
appropriate studies, to assess the 
current severity of her service-connected 
pelvic inflammatory disease.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
opine on whether the veteran's pelvic 
inflammatory disease symptoms requires 
continuous treatment, and if so, whether 
such symptoms are controlled by 
continuous treatment.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
pelvic inflammatory disease.  The RO 
should furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

